Citation Nr: 0330347	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an eye disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had twenty years and one month of active service, 
to include the period from August 1968 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Waco, Texas, which 
determined that the criteria for reopening claims for service 
connection for an eye condition, and hearing loss, had not 
been met.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for an eye condition.

2.  The evidence received since the RO's January 1994 
decision denying the veteran's claim for service connection 
for an eye condition, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  In an unappealed decision, dated in January 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss.

4.  The evidence received since the RO's January 1994 
decision denying the veteran's claim for service connection 
for hearing loss, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's January 1994 decision denying the veteran's claim for 
service connection for an eye condition; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  

2.  New and material evidence has not been received since the 
RO's January 1994 decision denying the veteran's claim for 
service connection for hearing loss; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 1999 rating decision that the 
criteria for reopening his claims for service connection for 
an eye condition, and hearing loss, had not been met.  Those 
are the key issues in this case, and the rating decision, the 
statement of the case (SOC), and the September 2002 
supplemental statement of the case (SSOC), informed the 
appellant of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate these claims 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  The veteran 
has been afforded an examination for the disabilities that 
are in issue, and the examiners determined that the veteran 
does not have the claimed disabilities.  Therefore, 
etiological opinions are not required to decide these claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2002).  In a letter, dated in April 2001, the veteran was 
informed of the VCAA, and of the types of evidence which may 
be probative of his claims.  In the letter, he was informed 
that, provided certain criteria were met, VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  However, there is no record of a 
reply that is responsive to this letter.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating these claims.  Reference must 
also be made to the September 2002 SSOC wherein the RO 
continued the previous denial of the claim.  In sum, it 
appears that more than one year has passed since the initial 
letter notifying the veteran of the need to submit evidence 
and also there has been an adjudication of his claim more 
than one year after this letter.  Accordingly, it is 
concluded that there has been substantial compliance with the 
VCAA.  See Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  




II. New and Material

A review of the claims files shows that in January 1994, the 
RO denied claims for service connection for an eye condition, 
and hearing loss.  There was no appeal, and those decisions 
became final.  See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In July 1998, the veteran applied to reopen these claims.  In 
April 1999, the RO denied the claims after determining that 
new and material evidence had not been presented.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of these claims was the RO's 
decision dated in January 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's January 1994 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§  3.307, 3.309 (2003).

The evidence of record at the time of the RO's January 1994 
decision included the veteran's service medical records.  
These records included a June 1969 report which showed that 
the veteran underwent an excision of a cyst from his left 
eyebrow.  A November 1973 report showed that the veteran 
sought treatment for left eye symptoms, specifically, burning 
and crusting of the left eye.  The assessment was 
conjunctiva/conjunctivitis.  The service medical records also 
contained several examination reports (dated in January 1959, 
November 1961, November 1967, December 1973, March 1978, and 
August 1968).  In each case, the examination report showed 
that the veteran's eyes, ears, and drums were clinically 
evaluated as normal.  The November 1961, November 1967, 
December 1973, March 1978, and August 1968 examination 
reports contained audiometric examination results, none of 
which indicated that the veteran had hearing loss as defined 
at 38 C.F.R. § 3.385.

The post-service medical records included a VA examination 
report, dated in June 1979, which showed that the diagnosis 
was "normal eye exam."  

At the time of the RO's January 1994 denials of the claims, 
there was no competent evidence showing that the veteran had 
an eye condition, or hearing loss, or that either of these 
claimed disabilities was related to the veteran's service.  

Evidence received since the RO's January 1994 decision 
includes additional service medical records, a September 1982 
(post-service) "re-entry" examination report, and VA 
outpatient treatment, hospital and examination reports, dated 
between 1986 and 2001.  

The service medical records document treatment for a back 
condition, and do not contain any relevant findings.  A 
September 1982 "re-entry" examination report notes, 
"hearing loss, high frequency, AD>AS" (right ear greater 
than left ear).  Audiometric results in this report show 
hearing loss as defined at 38 C.F.R. § 3.385.  The report 
also indicates that the veteran failed the color vision test.  
The VA records include a VA audio examination report, dated 
in April 2001, which shows that the veteran does not have 
hearing loss as defined at 38 C.F.R. § 3.385.  The diagnosis 
noted, "The veteran has normal hearing and excellent speech 
recognition ability bilaterally."  A VA eye examination 
report, dated in May 2001, shows that the veteran had 
uncorrected far vision of 20/30 in the right eye, and 20/25 
in the left eye.  Both eyes had near vision of "J4."  There 
was no diplopia, and the visual field was full to 
confrontation.  The diagnosis was "normal eye exam."  

This medical evidence was not of record at the time of the 
RO's January 1994 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material evidence.  With 
regard to the claim for an eye condition, none of this 
evidence contains competent evidence which shows that the 
veteran currently has an eye condition, or that an eye 
condition is related to his service.  

With regard to the claim for hearing loss, there is evidence 
of hearing loss in 1982.  However, that was about 21 years 
ago, and this finding of hearing loss was never subsequently 
corroborated.   In fact, the most recent evidence of record 
(the May 2001 VA eye examination report) indicates that the 
veteran's eyes are normal.  Furthermore, none of this 
evidence contains competent evidence which shows that the 
veteran has hearing loss that is related to his service.  

Accordingly, none of the evidence pertains to one of the 
evidentiary defects which were the bases for the RO's January 
1994 decisions.  The Board therefore finds that the submitted 
evidence does not bear directly and substantially upon the 
issues at hand, that this evidence is not probative of the 
issues at hand, and is not material.  See e.g., Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claims are 
therefore not reopened.  




ORDER

Not having submitted new and material evidence, the claim of 
entitlement to service connection for an eye condition is not 
reopened.  

Not having submitted new and material evidence, the claim of 
entitlement to service connection for hearing loss is not 
reopened.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



